                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOE HAND PROMOTIONS, INC.,                   :
          Plaintiff,                         :       CIVIL ACTION
                                             :
       v.                                    :
                                             :
EDWARD VERZELLA, et al.,                     :       No. 18-2321
         Defendants.                         :
                                            ORDER
       AND NOW, this 31st day of October 2019, upon consideration of Defendants’ Motion for

Relief From Judgment Pursuant to Fed. R. Civ. P. 60, and Plaintiff’s opposition thereto, and for

the reasons provided in this Court’s Memorandum dated October 31, 2019, it is ORDERED that

the motion (Document No. 9) is GRANTED in part and DENIED in part as follows:

       1. Statutory damages in the amount of $33,600 are awarded in Plaintiff.

       2. Defendants are jointly and severally liable for these damages.

       3. Plaintiffs are awarded costs totaling $560.84 in this action.

                                             BY THE COURT:



                                             Berle M. Schiller, J.
